DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims 2 and 14 filed on 5/30/2019 could either not be found or was not suggested in the prior art of record.
	With respect to claims 2 and 14, the prior art does not disclose or render obvious at the effective filing date of the invention: wherein the high pressure lumen is closed at its distal end by a plug inserted into the high pressure lumen, in combination with the other limitations of the independent claim.
Regarding claim 2, the closest prior art is Staid et al. (PGPub US 2006/0229550 A1), which discloses a method of performing a thrombectomy (PP [0006]: "arthrectomy procedures for removal of thrombotic tissue from the vascular system"), comprising: inserting an elongate catheter shaft (310 in Fig. 3A) into a patient’s vasculature (PP [0006]), the elongate catheter shaft (310) comprising a low pressure lumen (314) comprising a proximal end (see Fig. 1) and a distal end (see Fig. 3A), the distal end forming an opening (318), the elongate catheter shaft (310) further comprising a high pressure lumen (312) comprising a proximal end (see Fig. 1) and a distal end (316), the high pressure lumen (312) extending within the low pressure lumen (312 extends within 310, which defines 314), and wherein the high pressure lumen (312) comprises an opening (316) disposed near its distal end which communicates (opening 316 is in fluid communication with 318) between the high pressure lumen (312) and the low pressure lumen (314), and which is in proximity to the opening (318) of the low pressure lumen (“in proximity” is broad with no special definition, 316 and 318 can be considered proximal to one another in Fig. 3A); advancing the elongate catheter shaft (310) to a target site in the vasculature (claim 28: "inserting a surgical liquid-jet instrument into a surgical site in the body of a patient", PP [0006]: "arthrectomy procedures for removal of thrombotic tissue from the vascular system"); providing a flow of fluid through the high pressure lumen (312) from a high pressure source (PP [0039]: "a proximal end that is connectable to a source of liquid under high pressure") such that the fluid exits from the opening of the high pressure lumen (312) to break a thrombus (PP [0039]: "The liquid jet, in certain embodiments, can be used to cut, ablate, sculpt, trim, form, debride, etc., various tissues of a patient in surgical procedures") within the low pressure lumen (314) into smaller pieces when the proximal end of the low pressure lumen (314) is coupled to a vacuum source (PP [0040]: "an external source of suction, for example a vacuum pump or aspirator, can be provided in fluid communication with a proximal end of an evacuation lumen of an evacuation tube of the instrument in order to provide the suction driving force required for evacuating material from the surgical field”); and providing a vacuum through the low pressure lumen (314) from the vacuum source to aspirate the thrombus via the low pressure lumen (314, see PP [0040]).
Regarding claim 14, the closest prior art is Staid et al. (PGPub US 2006/0229550 A1), which discloses a method of performing a thrombectomy (PP [0006]: "arthrectomy procedures for removal of thrombotic tissue from the vascular system"), comprising: inserting an elongate catheter shaft (310 in Fig. 3A) into a patient’s vasculature (PP [0006]), the elongate catheter shaft (310) comprising a low pressure lumen (314) comprising a proximal end (see Fig. 1) and a distal end (see Fig. 3A), the distal end forming an opening (318), the elongate catheter shaft (310) further comprising a high pressure lumen (312) comprising a proximal end (see Fig. 1) and a distal end (316), and wherein the high pressure lumen (312) comprises a sidewall opening (316 can be considered a sidewall opening) disposed near its distal end which opens into the low pressure lumen (316 opens directionally into 318 and 314); advancing the elongate catheter shaft (310) to a target site in the vasculature (claim 28: "inserting a surgical liquid-jet instrument into a surgical site in the body of a patient", PP [0006]: "arthrectomy procedures for removal of thrombotic tissue from the vascular system"); providing a flow of fluid through the high pressure lumen (312) from a high pressure source (PP [0039]: "a proximal end that is connectable to a source of liquid under high pressure") such that the fluid exits from the opening of the high pressure lumen (312) to break a thrombus (PP [0039]: "The liquid jet, in certain embodiments, can be used to cut, ablate, sculpt, trim, form, debride, etc., various tissues of a patient in surgical procedures") within the low pressure lumen (314), wherein the fluid is directed generally between perpendicular to a longitudinal axis of the low pressure lumen (314) and axially proximally within the low pressure lumen (the jet 316 aims axially along the longitudinal axis proximally within 314); and providing a vacuum through the low pressure lumen (314) from the vacuum source to aspirate the thrombus via the low pressure lumen (314, see PP [0040]).
	However, Staid et al. fails to disclose wherein the high pressure lumen is closed at its distal end by a plug inserted into the high pressure lumen. Furthermore, the prior art of record does not suggest any motivation to modify the Staid et al. disclosure to arrive at these features.
The independent claims 2 and 14 of the present application remain patentably distinct from the allowed claims of application 12/040,179 (US Patent No. 8,900,179), from which the present application is a Continuation of. As stated in the Restriction Requirement filed 9/30/2009, restriction was required between inventions representing product and process of use because the product as claimed is usable for a materially different process, such as for delivering a substance into a patient’s body. Furthermore, there was no rejoinder of claims for application 12/040,179, therefore this reason for restriction still applies between the allowed product claims in US Patent No. 8,900,179 and the present method claims. No Double Patenting rejections can be made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771